internal_revenue_service number release date index number ------------------------------- ------------------------ --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-126481-07 date date ----------------------------------------------------------- -------------------------------------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------------------------------- legend department of taxation partnership property ------------------------------------------------------------------------------------------------------------------- -------------------------------------- taxpayer --------------------------------------------------------------------------------------------------------------------- ------------------------------------------- property -------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------------------------------------- date date date date date date date date date date date date date date date ----------------------- ---------------------- ---------------------- --------------------------- ----------------- --------------------------- ---------------------- --------------------------- ----------------------- ------------------------- ------------------------------------------------------------------ ------------------------- ----------------- ------------------- --------------------------- --------------------------------------------------------------------------------------- ----------- ------------- --------- ------------- ------------- ------------- ------------- ------------- ----------------- ------------- --------- ------- ----------- ----------- ----------- ------------- ------------- ----------- ------------- plr-126481-07 dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figuremm dollar_figurenn dollar_figureoo dollar_figurepp dollar_figureqq dollar_figurerr dear ------------------- this letter is in response to your request for rulings concerning the tax consequences of discharge_of_indebtedness in the circumstances described in your request and subsequent correspondence to this office you requested relief to make a late election under sec_108 of the internal_revenue_code to have sec_108 apply you also requested a determination concerning the application of sec_108 in the circumstances described a substantive ruling concerning the extent to which discharge_of_indebtedness might have qualified for exclusion_from_gross_income under sec_108 or d would have involved prior years for which tax returns have been filed absent a waiver from the business unit of the internal_revenue_service with jurisdiction over those tax returns we are precluded from issuing a ruling on issues which involve taxable years for which returns have been filed we did not advise you to attempt to secure a waiver as the information provided would not have afforded a sufficient basis for a substantive ruling concerning the application of sec_108 even if a waiver had been obtained this letter notes inconsistencies in the information provided and describes additional information that would be necessary to make a determination concerning the application of sec_108 in the circumstances described we attempted to develop the facts through a number of requests for information but did not receive the necessary information the information contained in plr-126481-07 this letter is provided in an effort to assist you and your accountant in determining whether or to what extent various provisions of sec_108 may apply we considered your request for relief to make a late election for application of sec_108 and in an attempt to provide assistance have provided a ruling subject_to specific conditions the conditions are the result of insufficient or conflicting information included in the submission facts the request_for_ruling indicates that property was the subject of a foreclosure sale based on the information provided it appears that there may have been a short_sale rather than a foreclosure a date letter indicates that the purchaser entered into a contract to purchase the property subject_to existing mortgage liens and taxes for dollar_figurex the dollar_figurex and dollar_figurey provided by the taxpayer was applied to pay the taxpayer’s closing costs on date the purchaser executed a mortgage note for dollar_figureu payable to the holder of the taxpayer’s mortgage on property the amount of the mortgage note was substantially less than the balance of the taxpayer’s mortgage at the time it appears that the holder of the mortgage agreed to forgive the difference between the amount of the taxpayer’s outstanding mortgage balance and the principal_amount of the mortgage note executed by the purchaser in order to facilitate a sale of property it is not possible to determine the amount of the indebtedness that was cancelled because the information provided with respect to the outstanding mortgage balance on date is inconsistent a portion of an amortization schedule which is represented to be the amortization schedule for property indicates that the principal balance of the mortgage would have been approximately dollar_figurer on date when the property was sold however a date letter from an attorney representing the creditor who held the mortgage on property indicates that the principal balance on date which was approximately years prior to date was dollar_figurev if the mortgage balance on the earlier date was less than the balance on the later date it may indicate i the terms of the debt were modified to provide for partial payment of interest with the balance of the interest added to the outstanding balance of the debt ii the creditor’s lending of additional_amounts to the taxpayer or iii that delinquent payments had been added to the principal of the loan if the taxpayer were granted relief to make a late election for application of sec_108 it would be necessary to consider the use of all of the proceeds of the indebtedness in order to determine whether and to what extent the indebtedness would be properly characterized as qualified_real_property_business_indebtedness a date letter provided by the taxpayer’s accountant includes a statement indicating that they could not determine the balance of the taxpayer’s mortgage on date the letter also indicates that the taxpayer stated that the balance of the mortgage on property was dollar_figurew on date and that the taxpayer attributed the difference between dollar_figurew and the amount indicated on the amortization schedule to plr-126481-07 payments and certain adjustments the information provided contains no documentation of such payments and adjustments the date letter from the attorney who represented the taxpayer in the sale of property indicates that property was subject_to tax_liens of dollar_figures on the date of sale however the closing statement indicates that purchaser made a payment of dollar_figuret to the department of taxation no explanation was provided for the significant difference in the two amounts at the time that property was sold and a portion of the outstanding mortgage was forgiven the taxpayer also owned property property was used in the taxpayer’s business a date letter from the taxpayer’s accountant indicates that the taxpayer purchased property for dollar_figureoo on date as of the time of the sale foreclosure on property the taxpayer’s basis in property was approximately dollar_figureqq as of the beginning of the taxable_year which ended on date the taxpayer had deducted depreciation of dollar_figurepp on property the information provided does not indicate whether property was subject_to any debt the taxpayer orally indicated that property was subject_to debt but no information was provided in support of that statement based on the portion of the amortization schedule provided for property approximately two-thirds of the interest_expense claimed by the taxpayer’s business for the year in which the sale foreclosure of property occurred would have been attributable to property if all the required_interest payments indicated on the amortization schedule had been paid the balance of the interest may have been attributable to debt on property however the information provided does not provide a basis for such a determination the taxpayer timely filed under extension a return for the taxable_year which ended on date the return included no cancellation_of_indebtedness_income in gross_income on date the internal_revenue_service assessed additional tax of dollar_figurez based on cancellation_of_indebtedness_income on date the taxpayer filed amended returns an amended_return included a statement to the effect that the taxpayer elected to file a form_982 and reduce the tax_attributes of real_property due to foreclosure of property while the taxpayer was insolvent the line item for discharge of qualified_real_property_business_indebtedness was checked on the form_982 the responses to line items on form_982 indicated that the amount of discharged indebtedness excluded from gross_income was dollar_figurerr no information was provided indicating how that amount was determined although the statement on the amended_return indicates the taxpayer was insolvent at the time property was foreclosed no information was provided on the amended_return or submitted in connection with the request_for_ruling to support the statement that the taxpayer was insolvent immediately before the foreclosure or to indicate the amount if any by which the taxpayer was insolvent plr-126481-07 the taxpayer contacted the internal_revenue_service to inquire about the status of the amended returns the taxpayer mailed the amended returns to the -------------- ---- office of the internal_revenue_service personnel of the ------------ office advised the taxpayer that they had no record of the amended returns and that they should have been mailed to ------------------------service center the taxpayer represented that he has certified receipts evidencing the mailing of the amended returns based on the experience with the -------------------office of the internal_revenue_service the taxpayer contacted the office_of_the_taxpayer_advocate a letter from the taxpayer advocate’s office which indicates that the taxpayer contacted that office on date advised the taxpayer to request a private_letter_ruling granting an extension of time to make an election on form_982 to reduce tax_attributes due to discharge_of_indebtedness although the letter did not mention qualified_real_property_business_indebtedness it was apparently intended to refer to such indebtedness the taxpayer’s request_for_ruling is dated as of date the request_for_ruling did not include the proper user_fee or the required penalties of perjury statement as a result of the necessity to correct those deficiencies the request_for_ruling was not assigned until date additional information was requested on several occasions in an attempt to develop the relevant factual information necessary for determinations on the requested rulings authority sec_108 provides in part that gross_income does not include any amount which but for sec_108 would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if a the discharge occurs in a title bankruptcy case b the discharge occurs when the taxpayer is insolvent c the indebtedness discharged is qualified_farm_indebtedness or d in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 provides that in the case of a discharge to which sec_108 discharge when the taxpayer is insolvent applies the amount excluded from gross_income under sec_108 shall not exceed the amount by which the taxpayer is insolvent sec_108 provides that the insolvency exclusion takes precedence over the qualified farm exclusion and the qualified_real_property business exclusion the exclusions for discharge of qualified_farm_indebtedness and qualified_real_property_business_indebtedness shall not apply to a discharge to the extent the taxpayer is insolvent sec_108 provides in part that the term qualified_real_property_business_indebtedness means indebtedness which was incurred or assumed by the taxpayer in plr-126481-07 connection with real_property used in a trade_or_business and is secured_by such real_property and with respect to which such taxpayer makes an election to have this paragraph apply sec_108 provides that an election under sec_108 shall be made on the taxpayer’s return for the taxable_year in which the discharge occurs or at such other time as may be permitted in regulations prescribed by the secretary sec_1_108-5 of the income_tax regulations provides that an election to exclude the discharge of qualified_real_property_business_indebtedness from gross_income shall be made on the timely-filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is to be made on a completed from in accordance with the form_982 and the instructions thereto sec_108 provides that the amount excluded from gross_income pursuant to sec_108 shall be applied to reduce the basis of the taxpayer’s depreciable real_property sec_108 provides that the amount excluded from gross_income as discharge of qualified_real_property_business_indebtedness under sec_108 shall not exceed the excess if any of i the outstanding principal_amount of such indebtedness immediately before the discharge over ii the fair_market_value of the real_property which secures such indebtedness and is used in a trade_or_business as of such time reduced by the amount of any other qualified_real_property_business_indebtedness secured_by such property as of such time sec_108 provides that the amount excluded under sec_108 discharge of qualified_real_property_business_indebtedness shall not exceed the aggregate adjusted bases of depreciable real_property determined after any reductions under sec_108 reduction of tax_attributes and g discharge of qualified_farm_indebtedness held by the taxpayer immediately before the discharge other than depreciable real_property acquired in contemplation of such discharge sec_301_9100-3 provides that requests such as the taxpayer’s for extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after plr-126481-07 exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides in part that a taxpayer is not deemed to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the elections that make the election advantageous to the taxpayer the irs will not ordinarily grant relief sec_301_9100-3 provides the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief criteria employed in determining when the interests of the government are prejudiced include i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor certifying that the interests of the government are not prejudiced under the standards set forth in sec_301 c analysis the taxpayer’s amended_return includes a statement indicating that the taxpayer was insolvent at the time of the discharge of a portion of the indebtedness on property no information was provided with respect to the taxpayer’s financial position or the extent if any to which he may have been insolvent immediately before the discharge_of_indebtedness on property however if the taxpayer was insolvent immediately before the discharge_of_indebtedness on property the exclusion for discharge_of_indebtedness provided by sec_108 would apply to the extent the taxpayer was insolvent immediately before the discharge it will be necessary to determine whether and to what extent if any the taxpayer was insolvent immediately plr-126481-07 before the discharge in order to determine how much if any of the discharged indebtedness on property would be excluded from gross_income pursuant to sec_108 if the taxpayer was solvent before the discharge_of_indebtedness on property or the amount of the indebtedness discharged exceeded the amount by which the taxpayer was insolvent immediately before the discharge it will be necessary to determine whether the discharged indebtedness was qualified_real_property_business_indebtedness in order to make that determination it will be necessary to know the balance of the indebtedness on date and the use of the debt proceeds the portion of the indebtedness incurred or assumed before date or incurred or assumed in connection with real_property used in the taxpayer’s trade_or_business and secured_by such real_property would have been characterized as qualified_real_property_business_indebtedness if the taxpayer had elected to have sec_108 apply and the circumstances satisfied the requirements of sec_108 discharge of all or a portion of the qualified_real_property_business_indebtedness may have been excluded from gross_income pursuant to sec_108 the taxpayer has requested relief to make a late election to have sec_108 apply on the basis of the information provided it is not possible to determine what portion if any of the discharged indebtedness on property would be treated as the discharge of qualified_real_property_business_indebtedness if the taxpayer were allowed to make a late election to have sec_108 apply in order for a portion of the discharged indebtedness to have qualified for exclusion_from_gross_income under sec_108 d it would have been necessary that the taxpayer either have been solvent at the time of the discharge or that the amount of the indebtedness discharged exceeded the amount by which the taxpayer was insolvent immediately before the discharge as previously indicated the information provided does not provide a basis for determining whether the taxpayer was insolvent immediately before the discharge the amount of indebtedness that was discharged or a determination of the portion of the indebtedness which would have been properly characterized as qualified_real_property_business_indebtedness if the taxpayer had made an election to have sec_108 apply if the period of limitations on assessment under sec_6501 is closed for the taxpayer’s taxable_year that ended on date or any subsequent taxable_year granting the taxpayer relief to make a late election under sec_108 would prejudice the interests of the government if the circumstances otherwise satisfied the provisions of sec_108 and resulted in the exclusion of discharge of qualified_real_property_business_indebtedness as a result of the exclusion provided by sec_108 for the discharge of qualified_real_property_business_indebtedness sec_108 requires that the amount excluded from gross_income be applied to reduce the basis of plr-126481-07 the taxpayer’s depreciable real_property in order to take account of the basis_reduction and the resulting reduction in the amount of depreciation claimed for each year subsequent to the taxpayer’s taxable_year that ended on date it would be necessary that the period of limitations on assessment under sec_6501 for each of those years not be closed if the period of limitations for any of those years was closed it would not be possible to amend the return for such year to take account of the reduction in the depreciation deduction resulting from the basis_reduction required by sec_108 as a result of the exclusion of the discharge of qualified_real_property_business_indebtedness from gross_income if the period of limitations for any of those periods was closed granting the taxpayer’s request for relief would prejudice the interests of the government as the taxpayer’s tax_liability in the aggregate for all taxable years ending after date was lower that it would have been if the election had been timely made taking into account the time_value_of_money conclusion provided that i the period of limitations on assessment under sec_6501 is open for the taxpayer’s taxable_year which ended on date and for each subsequent taxable_year ii the indebtedness on property would be properly characterized as qualified_real_property_business_indebtedness iii the taxpayer either was solvent immediately before the discharge_of_indebtedness on property or the amount of indebtedness discharged was in excess of the amount by which the taxpayer was insolvent iv the amount subject_to exclusion under sec_108 is determined in accordance with the limitations provided in sec_108 the taxpayer’s request for relief to make a late election for application of sec_108 is granted the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning i whether and to what extent if any the taxpayer was insolvent immediately before the discharge_of_indebtedness on property ii the characterization of the indebtedness on either property or property as qualified_real_property_business_indebtedness iii the outstanding balance of the indebtedness on property or property at any time iv the amount of discharged indebtedness excluded from the taxpayer’s income under either sec_108 or d and v whether the period of limitations for assessment of tax is open for any taxable_year of the taxpayer which could be impacted by the circumstances described in this letter plr-126481-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely william a jackson chief branch income_tax accounting
